Citation Nr: 0627073	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  99-01 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
pelvic inflammatory disease (PID).

2.  Entitlement to service connection for residuals of 
intrauterine device (IUD) insertion and removal.

3.  Entitlement to service connection for residuals of 
multiple myocardial infarctions (MIs).

4.  Entitlement to service connection for residuals of 
multiple cerebrovascular accidents (CVAs).

5.  Entitlement to service connection for lupus 
anticoagulopathy.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
vasovagal syncope.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to February 
1975, plus a period of duty in the Reserves from August 1977 
to August 1980.

This claim is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in July 1999 and August 2004.  Transcripts of the 
hearings are of record.

This case was remanded by the Board in September 2000 and 
October 2004 for further development and is now ready for 
disposition.


FINDINGS OF FACT

1.  The medical evidence reflects a normal gynecological 
evaluation.

2.  At a hearing before the Board, prior to the promulgation 
of a decision, the veteran requested a withdrawal of the 
issue of entitlement to service connection for residuals of 
IUD insertion and removal.

3.  The medical evidence does not reflect a confirmed past 
history of multiple MIs.

4.  Service medical records are negative for complaints of, 
treatment for, or diagnoses of heart or cardiovascular 
problems of any kind.

5.  Post-service medical evidence does not show complaints 
related to the cardiovascular system or any symptoms 
reasonably attributed thereto for many years after military 
discharge.

6.  The medical evidence does not show a causal relationship 
between the veteran's reported MIs and military service or 
any incident therein.

7.  The medical evidence does not reflect a confirmed past 
history of multiple CVAs.

8.  Service medical records are negative for complaints of, 
treatment for, or diagnoses of CVAs, or brain or vascular 
problems of any kind.

9.  Post-service medical evidence does not show complaints of 
CVAs or any symptoms reasonably attributed thereto for many 
years after military discharge.

10.  The medical evidence does not show a causal relationship 
between the veteran's reported CVAs and military service or 
any incident therein.

11.  Service medical records are negative for complaints of, 
treatment for, or a diagnosis of lupus anticoagulopathy or a 
blood disorder of any kind.

12.  Post-service medical evidence does not show complaints 
of lupus anticoagulopathy or any symptoms reasonably 
attributed thereto for many years after military discharge.

13.  The medical evidence does not show a causal relationship 
between lupus anticoagulopathy and military service or any 
incident therein.

14.  By decision dated in April 1984, the RO denied the 
veteran's claim for entitlement to service connection for 
vasovagal syncope.

15.  The veteran did not appeal that decision and it became 
final.  

16.  The RO's April 1984 decision represents the last final 
disallowance of entitlement to service connection for 
vasovagal syncope on any basis.  

17.  Evidence received since the RO's April 1984 decision, 
which consists of multiple written statements and sworn 
testimony by the veteran, VA outpatient and hospital records, 
and private medical evidence, does not bear directly and 
substantively on the matter under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for PID 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.116, Diagnostic 
Code (DC) 7614 (2005).

2.  The criteria for withdrawal of her Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for residuals of IUD insertion and removal have been met.  
38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2005) (as 
amended). 

3.  Residuals of multiple MIs were not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1113, 1131, 5103(a), 5103A (West 2002); 38 
C.F.R. § 3.303 (2005).

4.  Residuals of multiple CVAs were not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1113, 1131, 5103(a), 5103A (West 2002); 38 
C.F.R. § 3.303 (2005).

5.  Lupus anticoagulopathy was not incurred in or aggravated 
by the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1113, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 
(2005).

6.  The evidence submitted since the RO's April 1984 decision 
denying the claim of entitlement to service connection for 
vasovagal syncope is not new and material and the claim is 
not reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2005); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005). 

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Entitlement to a Rating in Excess of 10 Percent for PID

In this case, the RO granted entitlement to service 
connection for PID by decision dated in May 2001 and assigned 
a 10 percent evaluation.  In March 2002, the veteran filed a 
claim for a higher rating.

The veteran's service-connected disability is evaluated using 
the General Rating Formula for Disease, Injury, or Adhesions 
of Female Reproductive Organs. See 38 C.F.R. § 4.166, DC 
7614.  In order to warrant a higher rating, she must have 
symptoms not controlled by continuous treatment (30 percent).  

In this case, the evidence shows that the veteran is, in 
fact, not on any medication at all at this point.  While she 
has complained of on-going abdominal pain, it has been 
attributed to adhesions and not PID.  Her most recent VA 
gynecological examination was normal.  The examiner noted 
that the veteran had a history of fibroids, ectopics, and 
previous infections which were all resolved.  She was 
menopausal but not on hormone replacement therapy.  

Multiple outpatient treatment records were reviewed but 
showed no complaints associated with PID.  Therefore, the 
Board finds that the medical evidence does not support the 
claim for a higher rating at this time. 

II.  Entitlement to Service Connection for Residuals of IUD 
Insertion and Removal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2005).  Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2005) 
(as amended by 68 Fed. Reg. 13235 (April 18, 2003)).  

At a hearing before the Board, the following exchange took 
place:

REPRESENTATIVE:  . . . The first issue on 
the table is service connection for 
removal of an IUD which was previously 
denied.  We are going to associate that 
more [with] issue number six because 
symptoms associated with the removal of 
the IUD were actually related to the 
[pelvic inflammatory disease] which is 
currently evaluated at 10% so, we're not 
going to really talk about that as a 
separate issue . . . . .

JUDGE:  So we just assume it's a 
manifestation-- 

REPRESENTATIVE:  Right, so we will 
discuss that a little bit later--

JUDGE: Sounds good, so we can drop that 
as an issue, the disorder--

REPRESENTATIVE: We can do that, we can 
drop that as an issue.

JUDGE:  Okay, thank you.

The veteran offered no further testimony with respect to the 
in-service insertion or removal of an IUD.  As reasonable 
reading of the transcript indicates that the veteran desires 
to withdraw the issue of entitlement to service connection 
for residuals of IUD insertion and removal.  Therefore, as 
she has withdrawn the appeal as to this issue, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.

III.  Entitlement to Service Connection for Residuals of 
Multiple Myocardial Infarctions and Cerebrovascular Accidents

Because these two issues are interrelated, discussed on 
multiple occasions together in the medical evidence, and 
resolved on the same legal grounds, they will be considered 
together.  

Service medical records are negative for complaints of, 
treatment for, or diagnoses related to MIs, CVAs, 
cardiovascular, or brain problems of any kind.  A service 
separation examination dated in February 1975 reflects a 
normal clinical evaluation of the veteran's lungs, chest, 
heart, vascular, and neurologic systems.  Therefore, the 
Board finds that the evidence does not show that the veteran 
had chronic problems associated with the heart or brain at 
the time of military discharge.

Post-service medical records reveal that the veteran was 
hospitalized in March 1991 for left-sided weakness.  She was 
diagnosed with a CVA.  In an April 1991 rating decision, the 
CVA was rated at 100 percent disabling but she was denied 
pension benefits because the condition was not considered to 
be permanent due to her recovery course.  While the diagnosis 
of CVA seems to support the veteran's claim, this diagnosis 
has since been essentially rejected by every medical examiner 
reviewing and considering the issue directly.

In October 1991, the veteran was hospitalized for hemoptysis 
.  The hospital discharge note reported that the veteran had 
experienced an episode of atypical chest pain "last year" 
(assuming 1990) at a private medical facility, and again at 
the VA hospital in July 1991, where she was ruled/out for a 
MI.  It was related that the stress test, echocardiogram, 
Holter monitor, and upper GI series were all negative.

In July 1994, the veteran sought treatment for left-sided 
numbness.  The clinical impression was rule/out CVA.  An MRI 
was normal.  The discharge summary characterized the 
veteran's March 1991 hospitalization as a "questionable" 
CVA.  This is the first of many treating physicians who have 
discounted the March 1991 diagnosis of CVA.  The physical 
evaluation was normal and a psychiatric consultation was 
obtained with a diagnosis of somatization disorder, and 
probably conversion disorder, related to certain stressors in 
the veteran's life.  She was discharged after one day to 
follow-up with psychiatric services.

In March 1998, the veteran was hospitalized with complaints 
of chest pain and reported a history of 2 CVAs, with the last 
one in 1994.  However, a MI was ruled/out.  A cardiac 
catheterization was normal.  The discharge diagnosis was non-
cardiac chest pain.  Approximately one week after discharge, 
she was readmitted to the hospital for a hematoma at the site 
of the cardiac catheterization and reported a history of two 
MIs (in 1990 and 1994), although neither are shown in the 
medical evidence.  Essentially since that time, the veteran 
has consistently reported a past medical history of having 2 
MIs and 2 CVAs.  

A June 1998 VA general medical examination and June 1998 
examination for housebound status noted diagnoses of, among 
other things, history of coronary artery disease with 
possible MIs in 1990 and 1994, but offered no opinion 
regarding a causal relationship with military service.  In 
addition, the examiner noted a diagnosis of post-discharge 
cerebral thromboses in 1990 and 1993 with modest weakness on 
the left side.  Other than the general medical examiner's 
remark that the thrombosis occurred "post discharge," 
neither VA examiner offered an opinion regarding a causal 
relationship between the veteran's claimed MIs and/or CVAs 
with military service.

In February 2002, the veteran was hospitalized with chest 
pain.  A cardiac catheterization was normal and the pain was 
determined to be "not ischemic" in origin.  In a November 
2002 VA examination, undertaken to address the issue of 
whether the veteran's PID was related to lupus anticoagulant, 
the examiner reviewed the claims file and noted a long 
history of MIs but stressed that each documented episode of 
chest pain had been ruled/out as cardiac in origin.  The 
November 2002 VA examiner also noted the veteran's claimed 
CVAs were episodes of transient weakness without diagnostic 
confirmation of actual strokes.  

In a January 2003 psychiatric hospitalization, a diagnosis of 
somatization disorder was reported, and the veteran was noted 
to have no objective evidence of coronary artery disease or 
evidence of previous CVAs, although she continued to report 
this medical history.  

In a July 2003 hospitalization, the physician noted that the 
objective medical evidence did not confirm that the veteran 
had experienced two heart attacks or two strokes as she 
reported.  By the time of a June 2004 hospitalization for 
right foot complaints, the admitting physician noted that the 
veteran reported a past medical history of coronary artery 
disease, cerebrovascular accidents, antiphopholipid syndrome, 
and diabetes mellitus but that the clinical evidence did not 
support any of the diagnoses and doubted that the diagnoses 
were accurate.  

In a follow-up December 2005 VA medical opinion (following a 
September 2005 VA examination conducted without the benefit 
of the service medical records), the examiner noted that she 
could not find the medical records documenting 
hospitalization for stroke or MI, although mention was made 
of it elsewhere.  The examiner reported that "if indeed 
these problems occurred, those could potentially be related 
to hypertension."  

While suggesting a relationship between the veteran's 
service-connected hypertension and her reported history of 
MIs and CVAs, the weight of medical evidence is against a 
determination that the veteran has ever been diagnosed with 
MIs or CVAs.  Therefore, the VA examiner's underlying 
assumption, that the veteran has confirmed diagnoses of MIs 
and CVAs, is faulty and her medical opinion is of less 
probative value.  The Veteran's Claims Court has found that a 
physician's opinion based upon a previously considered and 
rejected account is based upon an inaccurate factual premise 
and has no probative value.  Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993).

In addition, the Board has carefully reviewed multiple 
volumes of outpatient treatment records.  While many 
physicians over the years have related that the veteran's 
past medical history included multiple MIs and multiple CVAs, 
the accounts were based on the veteran's reported medical 
history.  However, the Board is not obligated to accept 
medical opinions premised on the veteran's recitation of 
medical history.  See Godfrey v. Brown, 8 Vet. App. 113 
(1995).    

Moreover, a  physician's opinion based on the veteran's 
layman account of an illness from many years ago, which is 
otherwise uncorroborated by competent medical evidence of 
record, can be no better than the veteran's bare contentions.  
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  Significantly, more 
recent clinical records uniformly discount the veteran's 
claim of a past medical history of MIs and CVAs.  Given that 
the evidence does not show current diagnoses related to MIs 
or CVAs, the claims are, necessarily, denied.

Even if the veteran had been diagnosed with multiple MIs or 
CVAs, service medical records do not show chronic heart or 
brain disorders while on active duty.  Further, the earliest 
reported complaints associated with symptoms of an MI 
occurred in 1990 (15 years after discharge), and of a CVA in 
1991 (16 years after discharge).  The Board finds that the 
post-service symptomatology is too remote in time to support 
a finding of in-service onset, particularly given the lack of 
continuity of symptomatology during the multi-year gap 
between military discharge in 1975 and complaints initially 
documented in 1990 (MI) and 1991 (CVA).  

Next, the medical evidence does not attribute the veteran's 
reported MIs and CVAs to military service, despite her 
contentions to the contrary.  As noted above, while she has 
long-reported a past medical history of MIs and strokes, no 
physician has attributed her complaints to military service, 
and most have discounted the diagnoses all together.  
Therefore, the evidence does not support the claims based on 
medical nexus.

The veteran lacks the medical expertise to offer an opinion 
as to the diagnosis of current pathology, as well as to 
medical causation of any current disability.  In the absence 
of competent, credible evidence of chronic disabilities in 
service, lack of continuity of relevant symptomatology, the 
absence of a medical nexus, and the weight of medical 
evidence discounting the diagnoses all together, the claims 
are denied.

IV.  Entitlement to Service Connection for Lupus 
Anticoagulopathy

At a hearing before the Board in August 2004, the veteran 
testified that she did not have a current diagnosis of lupus 
as tests were still being run.  She noted that she first had 
problems with lupus when the sun was affecting her skin in 
basic training.  She reflected that a doctor told her that 
the lupus was associated with her blood pressure.

In this case, the diagnosis of lupus anticoagulopathy has 
been somewhat disputed, but not as consistently rejected as 
the diagnoses of MIs and CVAs.  In some cases, the physicians 
have confirmed the diagnosis and the most recent VA 
examination reflected that lupus anticoagulopathy "was 
clearly present."  Therefore, for purposes of this decision, 
the Board accepts that the veteran carries a diagnosis of 
lupus anticoagulopathy.  Nonetheless, the Board finds that 
the medical evidence does not support a grant of compensation 
benefits.

Service medical records are negative for complaints of, 
treatment for, or a diagnosis of lupus anticoagulopathy.  The 
service separation examination showed a normal clinical 
evaluation of all the veteran's systems.  This evidence 
indicates that the veteran had no evidence of a chronic 
disability at the time of military discharge.

Post service medical evidence reflects that the issue of 
lupus anticoagulopathy was first raised in 1998, over 20 
years after military discharge.  Specifically, in March 1998, 
the veteran was hospitalized with a blood clot in the right 
leg (as the result of a cardiac catheterization).  She was 
started on blood thinners.  In September 1998, she was noted 
to have a diagnosis of lupus anticoagulant.  In November 
1998, a lupus work-up was recommended.  In March 1999, it was 
related that she had positive lupus anticoagulant antibodies.  
In a July 1999 note, her VA physician related that she had a 
history of a hypercoagulable state secondary to the lupus 
anticoagulant, for which she took Coumadin.  

However, the Board emphasizes the over 20-year gap between 
discharge from military service and the initial complaints, 
and finds that the post-service symptomatology is too remote 
in time to support a finding of in-service onset, 
particularly given the lack of continuity of symptomatology 
during the multi-year gap between military discharge in 1975 
and complaints initially documented in 1998.  As such, the 
evidence does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).  

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that the 
medical evidence does not attribute the veteran's lupus 
anticoagulopathy to military service, despite her contentions 
to the contrary.

In a November 2002 VA examination, undertaken to address the 
issue of whether the veteran's PID was related to lupus 
anticoagulant, as raised by the veteran, the examiner noted 
that the veteran had a complicated medical history centering 
around the diagnosis of a hypercoagulable state with a 
diagnosis of lupus anticoagulant made by an outside 
laboratory.  He reflected that the veteran was on heparin at 
the time of testing, which could give a false positive.  He 
concluded that the diagnosis of lupus anticoagulant disorder 
could not be substantiated and that it could not be related 
to her previous episode of PID.  This evidence does not 
support the veteran's claim for service connection and, in 
fact, questions the accuracy of the diagnosis.

In a December 2005 VA examination undertaken to specifically 
address the issue of medical nexus, the examiner noted that 
there was no evidence in the service medical records to 
suggest a diagnosis of lupus anticoagulopathy such as deep 
vein thrombosis, but related that the disorder could be 
present for many years before a diagnosis.  Nonetheless, she 
indicated that she could not resolve the issue without resort 
to mere speculation whether or not lupus anticoagulopathy 
originated in service.  

Unfortunately, the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  It 
has been observed that statements from doctors which are 
inconclusive as to the origin of a disease can not be 
employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993).  Therefore, the Board finds that 
the evidence does not support the claim based on medical 
nexus and the claim is denied.

V.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Entitlement to Service Connection for 
Vasovagal Syncope

When an appellant seeks to reopen a claim based on new 
evidence, the Board must first determine whether new and 
material evidence has been submitted.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  In 1998, the United States Court of 
Appeals for the Federal Circuit clarified the standard to be 
used for determining whether new and material evidence has 
been submitted.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

New and material evidence was defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156; see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Prior to Hodge, but interpreting the same regulation, the 
Veterans Claims Court found that the Board must first 
determine whether the additional evidence is "new" and 
"material."  Second, if the Board determined that new and 
material evidence had been added to the record, the claim was 
reopened and the Board evaluated the merits of the claim in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (effective August 29, 2001).  These changes are 
prospective for claims filed on or after August 29, 2001, and 
are not applicable to the veteran's claim (filed in 1998).

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (the 
credibility of new evidence is presumed for purposes of 
determining whether new and material evidence has been 
presented); Fluker v. Brown, 5 Vet. App. 296, 298 (1993) 
(noting that "for purposes of determining whether a claimant 
has submitted new and material evidence to reopen a claim, 
the Court presumes the credibility of the evidence"); Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992) (finding error 
because the Board - by appearing "skeptical" of statement - 
failed to presume credibility of statement prior to reopening 
stage).

Historically, the veteran filed a claim for, among other 
things, "black-outs" in April 1994.  By rating decision 
dated in August 1984, the RO denied the claim.  Although the 
service records revealed that the veteran had passed out on 
one occasion after becoming overheated, the RO determined 
that the one episode was acute and transitory and resolved 
without chronic residuals.  She did not appeal and that 
decision became final.  By rating decision dated in August 
1998, the RO again denied the veteran's claim for vasovagal 
episodes and she appealed.  

Evidence submitted since the last final denial includes 
multiple volumes of medical evidence (now consisting of a 7 
volume claims file) but no complaints of syncope for many 
years.  The outpatient treatment records focused primarily on 
other medical problems and are not germane to the veteran's 
current claim regarding vasovagal syncope.  As the evidence 
is not "material" to the claim, it cannot form the basis to 
reopen the previous denial.

In a July 2003 hospitalization, the veteran reported two 
episodes of syncope.  In the discharge summary, the treating 
physician noted a questionable episode of syncope and 
stressed that the veteran had undergone an "extensive" 
work-up, including cardiac catheterization, echocardiogram, 
Holter monitoring, an EEG, and a CT scan of the brain, which 
were all unremarkable.  The EEG showed mildly disorganized 
sleep consistent with mild encephalopathy, although there was 
not any appreciable waking background to corroborate the 
finding.  The treating physician related that psychiatry 
services had interviewed the veteran and all agreed that a 
somatization disorder was possible.  

While "new," this evidence is not material to the issue of 
service connection.  First, the evidence questions the 
accuracy of the diagnosis of vasovagal syncope, which is 
clearly contrary to the veteran's claim.  Further, although 
the evidence reflects more current complaints of syncope, it 
does not establish a medical nexus with military service, a 
critical link to establishing service connection.    

Moreover, at a hearing before the Board in July 1999, the 
veteran noted that she had three episodes of syncope while 
she was in the Reserves but also three episodes of syncope 
while she was on active duty.  She related on-going episodes 
of syncope, as often as every two to three weeks and related 
that she had VA care for the incidents.  While new, in that 
her testimony was not offered at the time of the 1984 denial, 
it is the same contentions that she has made all along.  A 
simple reiteration of the facts is not sufficient to reopen a 
previously denied claim.    

Although his statements are deemed truthful and probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  

In sum, even if some of the evidence received since the RO's 
August 1984 decision is new, it does not bear directly and 
substantively on the matter under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim; therefore, the 
claim to reopen is denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  

The law applies to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date, 
with the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims (the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620, et 
seq. (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

Nonetheless, the veteran was notified of the VCAA as it 
applies to her present appeal by correspondence dated in May 
2001, May 2002, July 2003, and June 2005.  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notices provided 
to the veteran were not given prior to the first AOJ 
adjudication of the claims, the notices were provided by the 
AOJ prior to the transfer and certification of her case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and supplemental 
statements of the case (SSOCs) were provided to the veteran 
in May 2001, February 2004, and January 2006.  She has been 
provided every opportunity to submit evidence and argument in 
support of her claims, and to respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed her of the evidence not of record that was necessary 
to substantiate her claims and identified which parties were 
expected to provide such evidence.  She was notified of the 
need to give to VA any evidence pertaining to her claims.  
There is no allegation from the veteran that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of these claims.  She was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) most recently in the 
January 2006 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102.  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with hearings before the Board in July 1999 and 
June 2006.

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in November 2002 and 
September 2005.  The available medical evidence is sufficient 
for adequate determinations.  

In this appeal, the veteran was given notice of what type of 
information and evidence she needed to substantiate her 
claims for service connection, but she was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Even though the notice was  inadequate on these two 
elements, the Board finds no prejudicial error in the failure 
of the RO to provide notice as to the effective date.  
Dingess v. Nicholson,  19 Vet. App. 473 (2006).  To the 
extent that the claim for service-connection has been denied, 
the issues are rendered moot.  To the extent that an 
increased rating for PID was denied, the issue of effective 
date does not arise.  Therefore, no further action is 
necessary under the mandate of the VCAA.




ORDER

The claim for entitlement to a rating in excess of 10 percent 
for PID is denied.

The claim for entitlement to service connection for residuals 
of IUD insertion and removal is dismissed without prejudice.

The claim for entitlement to service connection for residuals 
of multiple myocardial infarctions is denied.

The claim for entitlement to service connection for residuals 
of multiple cerebrovascular accidents is denied.

The claim for entitlement to service connection for lupus 
anticoagulopathy is denied.

New and material evidence having not been submitted, the 
claim of entitlement to service connection for vasovagal 
syncope is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


